DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,054,224 to Nagai et al. cited in Information Disclosure Statement filed 27 March 2020 (herein Nagai) in view of U.S. Pre-grant Publication 2012/0108694 to Malet et al. cited in previous Office action (herein Malet).
Regarding claim 1, Nagai teaches an electrical insulating polyester film (Col 1, lines 60-61) wherein the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Nagai is silent as to there being a polyether amide present in the film.
Malet teaches a block copolymer alloy (abstract) comprising a rigid polyamide block and at least one soft block (paragraph 0049) wherein the at least one soft block is a polyether block (paragraph 0057).  Malet teaches that the block copolymer alloy can be included in a composition with a thermoplastic matrix polymer at 5 to 30 wt% (paragraphs 0067-0068) wherein the thermoplastic matrix polymer can be a polyester (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the block copolymer alloy of Malet in the concentrations of Malet in order to improve the antistatic properties of the film (paragraph 0067).
Regarding claim 2, Nagai and Malet teach all the limitations of claim 1 as discussed above.
While Nagai teaches that inorganic particles can be added (Col 4, lines 10-14), Nagai teaches that alternatives can be used including other polymers (Col 3, lines 53-62) and organic particles (Col 4, lines 5-10).  Furthermore, Nagai does not teach that inorganic particles are required.  Therefore, Nagai as modified according to Malet meets the claimed limitations.
Regarding claims 3 and 5-6, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai and Malet are silent as to the film having the claimed properties; however, the film of Nagai as modified according to Malet has substantially the same structure and is made using substantially the same materials as the inventive examples disclosed in the instant specification (See paragraph 0042 and Tables 1-3 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably expect the film of Nagai as modified according to Malet to meet the claimed limitations.
Regarding claim 4, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 7 and 9, Nagai and Malet teach all the limitations of claim 1 as discussed above.
As discussed above, Nagai teaches the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Furthermore, the film of Nagai as modified according to Malet contains from 5 to 30 wt% of a polyether block polyamide alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 8, Nagai and Malet teach all the limitations of claim 1 as discussed above.
Nagai teaches that the polyester film is biaxially oriented (Col 2, lines 56-59).
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,054,224 to Nagai et al. cited in Information Disclosure Statement filed 27 March 2020 (herein Nagai) in view of U.S. Pre-grant Publication 2012/0108694 to Malet et al. cited in previous Office action (herein Malet) and U.S. Patent 7,655,719 to Miller cited in Information Disclosure Statement filed 7 January 2021 (herein Miller).
Regarding claim 10, Nagai teaches an electrical insulating polyester film (Col 1, lines 60-61) wherein the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Nagai is silent as to there being a polyether amide or a thermally conductive filler present in the film.
Regarding the polyether amide, Malet teaches a block copolymer alloy (abstract) comprising a rigid polyamide block and at least one soft block (paragraph 0049) wherein the at least one soft block is a polyether block (paragraph 0057).  Malet teaches that the block copolymer alloy can be included in a composition with a thermoplastic matrix polymer at 5 to 30 wt% (paragraphs 0067-0068) wherein the thermoplastic matrix polymer can be a polyester (paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the block copolymer alloy of Malet in the concentrations of Malet in order to improve the antistatic properties of the film (paragraph 0067).
Regarding the thermally conductive filler, Miller teaches a conductive polymer composition wherein a base polymer matrix is loaded with fillers (abstract) such that a thermally conductive filler is uniformly dispersed throughout the resin (Col 7, lines 63-67).  Miller teaches that the thermally conductive filler can be alumina (Col 9, lines 33-35) and have a spherical shape with a particle size of 0.1 to 1000 micron (Col 9, lines 50-54).
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of Nagai to include the thermally conductive filler of Miller in order to impart thermal conductive properties to the film (Col 8, lines 1-2).
Regarding claims 11 and 13-14, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai, Malet, and Miller are silent as to the film having the claimed properties; however, the film of Nagai as modified according to Malet and Miller has substantially the same structure and is made using substantially the same materials as the inventive examples disclosed in the instant specification (See paragraph 0042 and Tables 1-3 of the instant specification).  Therefore, one of ordinary skill in the art would reasonably expect the film of Nagai as modified according to Malet and Miller to meet the claimed limitations.
Regarding claim 12, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai teaches that the film has a thickness of from 25 to 350 µm (Col 4, lines 28-33) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 15 and 17, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
As discussed above, Nagai teaches the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28).  Furthermore, the film of Nagai as modified according to Malet contains from 5 to 30 wt% of a polyether block polyamide alloy.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 16, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai teaches that the polyester film is biaxially oriented (Col 2, lines 56-59).
Regarding claims 18-20, Nagai, Malet, and Miller teach all the limitations of claim 10 as discussed above.
Nagai as modified according to Malet and Miller contains a thermally conductive filler that is alumina (Col 9, lines 33-35) and has a spherical shape with a particle size of 0.1 to 1000 micron (Col 9, lines 50-54).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Response to Amendment
In view of Applicant’s amendments filed 8 June 2022, previous rejection of claims 3-6, 11-14, and 18 under 35 U.S.C. 112(b) are hereby withdrawn.
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation or reason to combine the teachings of Nagai and Malet (Remarks, page 5).  As discussed above, the motivation to modify Nagai according to Malet is to improve the antistatic properties of the film (Malet, paragraph 0067).
Applicant argues that neither Nagai nor Malet recognize the benefits of the claimed invention (Remarks, page 5).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).
Applicant argues that Nagai teaches the use of a low dielectric constant which teaches away from the claimed invention (Remarks, page 5).  Both Nagai and the claimed invention are directed to films having electrically insulative properties.  Furthermore, Applicant has provided no dielectric constant data for the claimed invention by which Nagai can be compared.  Therefore, no determination can be made as to whether the film of Nagai has substantially differing dielectric performance than the claimed invention.
Applicant argues that the claimed invention provides unexpectedly good mechanical properties while also having high thermal conductivity and cites paragraph 22 of the published application as evidence (Remarks, page 5).  The cited paragraph is only an allegation of improved properties.  No data has been provided to demonstrate the alleged unexpected results.  Arguments of counsel cannot take the place of evidence in the record.  See MPEP 716.01(c)(II).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783